There were two motions argued before the Court in the above stated case at the January term:
(1) A motion by the appellants, upon the mandate of the Supreme Court of the United States and upon all other proceedings herein, to reverse the holding of the South Carolina Tax Commission in conformity with the opinion of the Supreme Court of the United States (282 U.S. 1,51 S.Ct., 54, 75 L.Ed., 131), and to remand the matter to the Tax Commission solely for readjustment of the tax on the estate of Francis Beidler in conformity with said reversal;
(2) A motion by the respondent, South Carolina Tax Commission, to refer the case back to the Tax Commission to take testimony and make further investigation into the question whether the indebtedness of the Santee River Cypress Lumber Company to Francis Beidler had acquired a business situs for taxation within the State of South Carolina so as to be liable under the Inheritance Tax Law of said State (Act Feb. 23, 1922 [32 St. at Large, p. 800]).
The respondent had the opportunity to and did raise and argue the question before the Supreme Court of the United States which it now proposes to offer evidence *Page 474 
in reference to. This question was squarely decided by the Supreme Court of the United States, and, while the decision was based upon the lack of sufficient evidence to sustain the contention of the respondent as to the business situs of the indebtedness in the State of South Carolina, it did not remand the case for the purpose of taking further testimony upon this point, and this Court is bound by the finality of the judgment pronounced by the Supreme Court of the United States reversing the Tax Commission upon the taxation of said indebtedness. Even if the respondent had the right to again raise the question as not having decided upon the merits, the motion should have been supported by some showing of success. The motion of the respondent above stated must therefore be refused.
Under this view of the case the appellants are entitled to the order for which they moved as above stated.
An answer to other questions proposed is unnecessary because of our conclusion that the judgment against the defendants cannot be sustained.
Judgment reversed.
It is so ordered.
MR. CHIEF JUSTICE BLEASE, MESSRS. JUSTICES COTHRAN, STABLER and CARTER and ACTING ASSOCIATE JUSTICE COSGROVE concur.
NOTE: For the information of the bar the opinion of the U.S. Supreme Court is herewith published: